Citation Nr: 0716929	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from March 1948 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran's appeal originally included 
the issue of service connection for residuals of vitreous 
hemorrhage, right eye.  That issue was resolved in the 
veteran's favor in a September 2005 rating decision.  
Accordingly, the issue is not currently before the Board.   


FINDINGS OF FACT

1.  The RO originally denied service connection for a back 
injury in a June 1963 rating decision; in a July 1963 
decision, the Board found service connection for a back 
injury was not warranted because service medical records 
revealed no evidence of a chronic back condition or a back 
injury.  

2.  Most recently, the RO found no new and material evidence 
to reopen the claim in a June 2000 rating decision; the 
veteran did not initiate an appeal of the decision.   

3.  Evidence received since the June 2000 rating decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for service 
connection for residuals of back strain.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received the veteran's original claim for service 
connection for a back injury in July 1962.  It denied that 
claim in a June 1963 rating decision.  In a July 1963 
decision, the Board determined that service connection for a 
back injury was not warranted because service medical records 
revealed no evidence of a chronic back condition or a back 
injury.  This decision confirmed the RO's prior denial.  
Therefore, the Board's July 1963 decision, which subsumes the 
prior RO decision, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).  In 
September 1999, the veteran attempted to reopen a claim for 
service connection for residuals of back injury.  However, 
the RO found that the veteran did not present new and 
material evidence adequate to reopen the claim in a June 2000 
rating decision.  The veteran did not perfect a timely appeal 
of this decision.  Accordingly, the June 2000 rating decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's January 2004 rating decision 
and May 2005 statement of the case found no new and material 
evidence to reopen the claim.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  

The Board denied service connection for a back injury in July 
1963 because service medical records revealed evidence of 
only acute and temporary back injuries with no residuals 
shown.  Furthermore, there was no competent medical nexus 
opinion.  

Evidence of record at the time of the June 2000 rating 
decision consists of service medical records; service 
department records; VA treatment records from August 1979 to 
May 1999; VA examinations dated May 1963 and June 1981; 
private medical records from University Medical Center in 
Lebanon, Tennessee; June 1966 and May 1976 arthritis 
diagnoses from McFarland Hospital in Lebanon, Tennessee; 
various private physician letters dated from August 1981 to 
June 1985; various employment rejection letters dated August 
1981; an October 1989 Travel Board hearing transcript; a 
statement from a fellow serviceman dated July 1977; and 
various personal statements submitted by the veteran.  

Evidence received since the June 2000 rating decision 
consists of VA outpatient records dated from January 2002 to 
September 2003; a statement from a fellow serviceman dated 
December 2003; as well as the veteran's several written 
statements.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the veteran's written statements explaining that he sustained 
his current back injury while trying to replace a bulldozer 
track in service are cumulative of personal statements 
submitted by the veteran for the past 40 years as well as his 
testimony at the October 1989 Travel Board hearing.  In 
addition, the December 2003 statement submitted by the 
veteran's fellow serviceman is cumulative of the July 1977 
statement submitted by the same serviceman.  

The VA outpatient treatment records are new and reflect 
evidence of a history of spinal stenosis, and therefore 
relate to an unestablished fact necessary to substantiate the 
claim.  However, this evidence does not include a competent 
opinion that relates that current back disability to service.  
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, none of the medical evidence of record establishes a 
nexus between the veteran's current back condition and his 
period of active service.  Therefore, this evidence does not 
raise a reasonable possibility of substantiating the claim 
and is not new and material.  38 C.F.R. § 3.156(a).  

Finally, the Board notes that the veteran's statements 
offered his personal opinion that his back condition is 
related to service.  However, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's personal assertion that he 
has residuals of back strain due to an injury sustained in 
service is not competent evidence and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In conclusion, the Board finds that no new and material 
evidence has been received to reopen the claim for service 
connection for residuals of back strain. Id.  The claim is 
not reopened.  38 U.S.C.A. § 5108.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
November 2003 and March 2006, as well as in the May 2005 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2004 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was informed to submit the information and evidence 
necessary to substantiate his claim by letter dated March 
2006.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letter dated March 2006.  In addition, the Board finds that 
the veteran was provided with specific notice of the type of 
evidence necessary to reopen his previously denied service 
connection claim by letter dated March 2006.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided lay 
evidence in the form of his own written statements as well as 
a statement from a fellow serviceman.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

As no new and material evidence has been received, the claim 
for service connection for residuals of back strain is not 
reopened.  The appeal is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


